Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Improper Claim Markup

All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended, ” or  “withdrawn ” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as  “withdrawn — currently amended.”  37 CFR 1.121(c)(2).

Claims 1 and 10 have mark-up of amendments, but in reality, each of the claim is the same as previously presented and the claim status indicator indicated as such (see claims 1 and 10 of claim set dated 1/6/21).
Claim 9 has a mark-up of amendment, but in reality, the claim is the same as previously presented and the claim status indicator erroneously identifies as “currently amendment” (see claims 9 of  claim set dated 1/6/21).
Claim Interpretation
Since the server rack stand is a 3-dimemsional element, having four (4) lateral support members that are arranged in a 2 x 2 matrix, with each of the lateral members of the matrix having a first one of the lateral support members arranged linearly with and opposite to it, and another one Applicant claims is also arranged linearly with and opposite to it depending how the 2 x 2 matrix is arranged (i.e., lateral support member 1210 has lateral support member 1211 linearly and opposing relationships, as well as lateral support member 1210 has lateral support member 1215 linearly and opposing relationships  However, the long and short sides of each lateral member has to be considered.  Since the claims are interpreted in light of the specification, the examiner understands that lateral support member 1210 is positioned opposite to lateral support member 1215, so that opposing long sides of members 1210 and 1215 face each other, and lateral support member 1210 positioned linearly with lateral support member 1211, so that so that opposing short sides of members 1210 and 1211 face each.  This is interpretation is supported by least figure 12 of the instant application.
Examiner Requests
The Examiner requests that Applicant carefully review the claims, drawings and specification for other issues that have not been raised so far during prosecution of the instant application.  The drawings filed 9/20/21 and substitute specification filed 9/17/21 for application no. 16/577,886 have been reviewed in detail.  The Examiner believes that the substitute specification and amended drawings should be identical to the  instant application.  
The Examiner request that all of the claim formalities (claim objections and 35 U.S.C. 112 rejections) be addressed.  Many were not addressed in the response to the previous office action(s).  The Examiner is available to discuss to the issues that are being raised in this office action.  
The Examiner again requests that the Applicant provide specific references (i.e., element numbers and/or page and line locations, or alternately pictorial diagrams) for each claimed element to make sure there is support for each and every element that is being claimed.  This allows for the Examiner and the public to know how each claim limitation is supported.
Specifically, can applicant provide the support for “an airflow inlet passage” (claim 1), “an outlet passage” (claim 1), “a complementary interior airflow inlet” (claim 5).  Can Applicant provide to the Examiner either by citing elements or pictorially as to how each of these claimed elements is supported by the disclosure of the instant application.  If the Applicant provides the mapping for these claimed elements, the Examiner can understand whether the claim language is supported by the originally filed application.
Response to Arguments
The Applicant’s remarks toward “heat release element” and “substantially sealed” (Applicant’s remarks of 11/2/21, p. 7) are irrelevant to the instant application.  
Drawings
The drawings are objected to because the set of corrected drawings filed in parent application 16/577,886 on 9/20/21 needs to filed in the instant application.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Specification
The disclosure is objected to because of the following informalities:
The Specification filed in parent application 16/577,886 on 9/17/21 needs to filed in the instant application Appropriate correction is required.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
a.	Claim 1, lines 5, “said body” should be “said rack stand body”;
b.	Claim 9, line 4, “computer support surface” should be “a computer support surface”;
c.	Claim 9, lines 8 and 12, “said computer server rack stand” should be “said server rack stand”;

e.	Claim 15, line 3; and Claim 17, line 3, “said third support member” should be “said third lateral support member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
a.	Claim 1, lines 4-5 requires “an interior influx void having (i) an airflow inlet passage positioned externally on said [rack stand] body.”  The originally filed priority application fails to disclose an interior influx void having (i) an airflow inlet passage positioned externally on said rack stand body.  How external to the rack stand body?
b.	Claim 1, lines 6-9 requires “an interior exodus void having . . . an outlet passage . . . externally positioned on said rack stand body.”  The originally filed priority application fails to disclose an interior exodus void having an outlet passage positioned externally on said rack stand body.  How does the interior exodus void, which is internal to the lateral support members have some portion (i.e., the outlet passage) external to the rack stand body?
  c.	Claim 3, lines 1-2 requires “said first lateral support member opposite of said second lateral support member” and claim 1, line 3 requires “a server rack stand, having . . . [a] computer support surface,” lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface” and lines 7-8 requires a “plurality of airflow reception openings, positioned adjacent to said computer support surface.”  The embodiment being claimed is illustrated in fig. 60 where the first lateral support member 1210 opposite of the second lateral support member 1215 (which is omit in the illustration in fig. 60).  But the originally filed priority application fails to disclose a computer support surface (which singular) for first and second opposite lateral support members (which in effect requires a plurality of computer support surfaces).  If the first and second support members are opposite each other, than there would be 
d.	Claim 8, lines 1-2 requires “said third lateral support member includes said interior influx void” and claim 2, lines 1-2 requires “a first lateral support member bearing said interior influx void.”  The claimed arrangement of claims 6 and 7 where “said first lateral support member is positioned linearly with said second lateral support member” and “a third lateral support member, positioned opposite said first lateral support member; and a fourth lateral support member positioned linearly with said third support member” is depicted in fig. 12.  The originally filed priority application fails to disclose “said interior exodus void” being in both the first 1210 and third 1215 lateral support panels, when these panels are positioned opposite to each other;
e.	Claim 8, line 2 requires “said fourth lateral support member includes said interior exodus void” and claim 2, lines 2-3 requires “a second lateral support member bearing said interior exodus void.”  The claimed arrangement of claims 6 and 7 where “said first lateral support member is positioned linearly with said second lateral support member” and “a third lateral support member, positioned opposite said first lateral support member; and a fourth lateral support member positioned linearly with said third support member” is depicted in fig. 13.  The originally filed priority application fails to disclose “said interior exodus void” being in both the second 1211 and fourth 1216 lateral support panels, when these panels are positioned opposite to each other;
Closed Air Circuit. See, for example, the FIG. 67 indicated by the pathway between the A/C and HP” (Applicant remarks of 1/7/21, p. 10).  The term “closed” has a definition of “not open” which in the specification at page 17, lines 19-21 supported by “[a] pump 5330 is provided that creates and maintains negative pressure in the exhaust air flow system and may transfer air back through passages (not shown) to the air conditioner.”  However, the argued “conduit, see between the HP and the A/C that forms a closed circuit” is not a closed circuit in the embodiment where the exhaust is not recycled because the circuit begins at the A/C and ends at the HP 6720 and 6721 (which is understood also as pump 5330).   Is this only embodiment that is being claimed, where there are passages that allow for air to return from the HP or pump 5330 to the air conditioner 5204 (see p. 17, ll. 12-14 of specification dated 7/25/21)? and
g.	Claim 14, lines 1-2 requires “positioning said first lateral support member opposite of said second lateral support member” and claim 9, lines 3-4 requires “a server rack stand, having . . . [a] computer support surface,” lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface” and lines 7-8 requires a “plurality of airflow reception openings, positioned adjacent to said .
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claim 1, lines 4-5 requires “an interior influx void having (i) an airflow inlet passage positioned externally on said [rack stand] body.”  How is the airflow inlet passage positioned externally on the rack stand body when the airflow inlet passage is part of the interior inlet void which in turn is part of the lateral support members?  Applicant’s reply of 1/7/21 (p. 10) argues “Disclosure of Interior influx void. Seemingly the disclosure of an interior 
b.	Claim 1, lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface” and line 3 requires “a server rack stand, having . . . a computer support surface.”  The Examiner’s understanding is that the airflow transmission openings are depicted in fig. 43C, where airflow through 4120  exits cartridge 2166 into the retainers 307 and 308, then into computer 305.  As shown in fig. 22, the inner side (shown facing down in fig. 22) of the cartridge 2166 is flush with one of the lateral support members.  This flush surface provides support for the claimed “computer support surface.”  The Examiner 
c.	Claim 1, lines 6-9 requires “an interior exodus void having . . . an outlet passage . . . externally positioned on said rack stand body.”  How is the outlet passage positioned externally on the rack stand body when the outlet passage is part of the interior exodus void which in turn is part of the lateral support members?  See Examiner’s response directly above is applicable to this issue;
d.	Claim 1, lines 7-8 requires “a plurality of airflow reception openings positioned adjacent to said computer support surface” and line 3 requires “a server rack stand, having . . . a computer support surface.”  The Examiner understands that the plurality of airflow reception openings are airflow reception openings of the computer support surface, so how can the airflow reception openings be adjacent when in fact these airflow transmission openings pass through the computer support surface as 
e.	Claim 1, line 13, “said retainer” (singular) lacks antecedent basis.  Did Applicant intend antecedence in “multiple retainers” (plural) of line 10?  Did Applicant intend “a respective one of said retainers” or “each of said retainers”?
f.	Claim 5, line 2, “said interior void” lacks antecedent basis.  Is this referring to either “interior influx void” or “interior exodus void”?  In addition, how can the third lateral support member, when the “interior influx void” or the “interior exodus void” is in the first and second lateral support members?
g.	Claim 9, lines 5-6 requires “a plurality of airflow transmission openings positioned adjacent to said computer support surface” and lines 2-3 requires “a server rack stand, having . . . [a] computer support surface.”  Likewise, lines 7-8 requires “said plurality of airflow transmission openings, positioned adjacent to said computer support surface.”  The Examiner understands that the plurality of airflow transmission openings are openings of the computer support surface, so how can the airflow transmission openings be adjacent when in fact these airflow transmission openings pass through the computer support surface as claimed. See response above is applicable to this issue;
h.	Claim 9, line 8 requires “external to said [] server rack stand”.   What is considered external to server rack stand?  Is the space for example between lateral support members 1210 and 1211 considered external to the server rack stand when the computer 305 is mounted in between lateral support members 1210 and 1211? The Examiner would the space 
i.	Claim 9, line 7; Claim 11, lines 1-2; and Claim 12, lines 1-2 require “cooled airflow.”   Also Claim 13, line 1 require “cooled air.”  Are these “cooled airflow” or “cooled air” the same or different from “cooled airflow” of claim 9, line 3;
j.	Claim 9, line 8 and 12, “said computer server rack stand” lacks antecedent basis.  Did Applicant intend “said server rack stand” (see amendment to line 3)?
k.	Claim 9, line 9, “said plurality of airflow exhaust reception openings” lacks antecedent basis;
l.	Claim 10, lines 1-3 requires “channeling said cooled airflow through impediments adapted to selectively obstruct airflow from said rack stand external to said server rack.”  Since “said computer server rack” is probably the same as “said server rack stand,” how does the impediments, which are understood by the Examiner as element 2800 which are located within cartridge 2166 which in turn is in server rack stand selectively obstruct airflow from said rack stand external to said server rack?  Applicant argues “Blocked airflow external to the rack stand. Blocking airflow can occur prior to, within, or subsequent to the rack stand” (Applicant’s remarks of 1/7/21, p. 11).  While blocking can occur prior to, within, or subsequent to the rack stand, where does the written description 
m.	Claim 10, line 3, “said computer server rack” lacks antecedent basis.  Did Applicant intend for antecedence in “a server rack stand” of claim 9, line 3?
n.	Claim 11, lines 3 requires “adapted to retain to a computer.”  What is adapter to retain the computer, the rack stand, the airflow channel or the cartridge?  Applicant argues “[t]he cartridge of claim [11] is adapted to retain the computer (Applicant’s remarks of 1/7/21, p. 11).  While Applicant is stating the cartridge 2166 retains the computer 305, the retainers or rails 307/308 and 309 actual retain the computer 305.  See fig. 7. 
o.	Claim 13, line 3 and 4-5, “said lateral support members” lacks antecedent basis.  Applicant argues “Lateral Supports. Applicant did not see the particular error cited by Examiner concerning the lateral support members (Applicant’s remarks of 1/7/21, p. 11).  The Applicant fails to claim “lateral support members” in claim 9 from which claim 13 is dependent thereon.  “Lateral support members” is required of claim 1, but claim 13 is dependent on a different independent claim (i.e., claim 9) than claim 1;
p.	Claim 14, lines 1-2; Claim 15, line 2; Claim 16, lines 1-2; and Claim 17, line 2, “said first lateral support” lacks antecedent basis; and
q.	Claim 14, line 2; and Claim 16, line 2, “said second lateral support” lacks antecedent basis.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  3/16/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835